Judgment dismissing complaint as to defendants City of New York and Surface Transit, Inc., and in favor of plaintiffs against defendant Lusk on a directed verdict unanimously reversed on the law and the facts and in the exercise of discretion, and a new trial ordered, with costs to appellants to abide the event. The accident resulting in death to one plaintiff’s intestate and personal injuries to the other plaintiff was the result of a collision between the car in which these people were passengers and a stanchion maintained by the defendant city at or near the entrance to the Washington Bridge. As to defendants city and Surface Transit, Inc., the plaintiffs did not have a reasonable opportunity to develop their case. From what was established no liability was made out and it is not at all improbable that plaintiffs will never be able to establish liability. But this is not to say that they should be so hampered in their efforts — as they were — as to preclude any possibility of their doing so. As to the defendant Lusk, the court directed a verdict before that defendant rested. Even though the liability of this defendant was prima facie established, he was given no opportunity to establish any facts that might have changed that impression. The fact that a fair presentation might not — or even probably would not — alter the disposition that was made, does not condone the improper way it was reached. (Schempp v. City of New York, 22 A D 2d 769; Bosa v. City of New York, 22 A D 2d 667; Salzano v. City of New York, 22 A D 2d 656; Bowles v. Board of Educ., 20 A D 2d 780; Soto v. Correa, 20 A D 2d 694; I)’Ambrosio v. City of New York, 16 A D 2d 915.) Concur — Breitel, J. P., Rabin, McNally, Steuer and Witmer, JJ.